DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 11-12, 16, 20 is/are rejected under 35 U.S.C. 102 as being anticipated by French et al. (U.S. 4844072) [hereinafter French].
French discloses in Figs. 1-4 (Abstract, entire disclosure), a device/ method comprising a therapeutic (heating/ cooling) pad 20 placed in a thermal contact with a patient/ human for thermal therapy for patient comfort/ thermoregulation. The pad having a container filled with water, an inner container filled with a foam 158 to absorb the water, a pump assembly to circulate a cooled water over the pad upon receiving a temperature signal 176. 
For claim 20: The heating/ cooling could be deactivated when the temperature reach the desired level (see claim 2 of French).
French teaches an outer container 22 comprising a network of tubing disposed on at least a portion of an inner surface of the outer container; and a pump configured to circulate water from the core container through the network of tubing/ channels 134, Figs. 3-4.
The device also comprises a heater.
For claims 2, 12: it is inherent, that the temperature would not exceeds a normal human body temperature of 37°C.
For claims 6, 16: the water could be also cooled, suggesting having one or more cooling device for cooling the water.
The method steps will be met during the normal operation of the device stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (U.S. 4844072) [hereinafter French] in view of WO9609209 A1 [hereinafter WO].
French discloses the device/ method as stated above.
They do not explicitly teach the limitations of claims 3, 13.
WO discloses a device in the field of applicant’s endeavor (heating blanket/ heater pad 18) and teaches to use an immersion heater 8b, Fig. 9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the device so as having an immersion heater because both of the heaters, of French and WO, will perform, upon certain modifications, the same functions of heating the water in the temperature regulating container/ therapeutic pad.
The method steps will be met during the normal operation of the device stated above.
Claims 4-5, 7-9, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (U.S. 4844072) [hereinafter French].
French discloses the device/ method as stated above.
They do not explicitly teach the limitations of claims 4-5, 7-9, 14-15, 17-19.
Official Notice is taken with respect to claims 4, 14: the particular amount of water, i.e., four to six liters, absent any criticality, is only considered to be the “preferred” or “optimum” range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired dimensions of the device, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the device so as enabling it to hold four to six liters of water, in order to hold temperature substantially constant within a desired amount of time.
Official Notice is taken with respect for claims 5, 15: having the core container, middle layer, network of tubing, and pump are configured to contain four liters of water, absent any criticality, is only considered to be the “preferred” or “optimum” range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the dimensions of the device and the particular temperature to be provided to the device, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the device so as enabling it to hold four to six liters of water, in order to hold temperature substantially constant within a desired amount of time.
For claims 7, 17: the particular positioning of the one or more cooling device is disposed on an outer surface of the outer container.
For claims 8, 18: the one or more cooling device comprises one or more cold water circulation pad, Fig. 3. 
For claims 9, 19: it is very well known in the art that the cooling device should be configured to cool the heated water no less than between 32°C and 35°C, in order to avoid a hypothermal condition.
The method steps will be met during the normal operation of the device stated above.
Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (U.S. 4844072) [hereinafter French] in view of CN103394162B [hereinafter CN].
French discloses the device/ method as stated above.
They do not explicitly teach the limitations of claims 10, 21.
CN discloses a device in the field of applicant’s endeavor and teaches a therapeutic pad comprising a temperature sensor (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the device so as having a temperature sensor within the therapeutic pad/ containers, so as to accurately measure the temperature that is applied to the human body, in order to avoid either overheating or overcooling.
The method steps will be met during the normal operation of the device stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             April 22, 2022